UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4373



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE BEATRIZ DUARTE-MARTINEZ,      a/k/a   Jose
Guadalupe Castro Delgado,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:05-cr-00332-NCT)


Submitted: August 24, 2006                  Decided: August 29, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
Greensboro, North Carolina, for Appellant. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jose Beatriz Duarte-Martinez pled guilty to one count of

reentry after deportation in violation of 8 U.S.C. § 1326(a),

(b)(1) (2000).         The district court sentenced Duarte-Martinez to

seventy-one months of imprisonment.             On appeal, counsel filed an

Anders* brief, in which he states that there are no meritorious

issues for appeal, but suggests that the district court imposed an

unreasonable sentence. Duarte-Martinez was advised of his right to

file a pro se supplemental brief, but has not filed a brief.                We

affirm.

              The district court sentenced Duarte-Martinez within the

applicable advisory Guideline range and well below the ten-year

statutory maximum set forth in 8 U.S.C. § 1326(b)(1).                We cannot

conclude       that,   under    these    circumstances,     Duarte-Martinez’s

sentence is unreasonable.         See United States v. Johnson, 445 F.3d

339, 341 (4th Cir. 2006); United States v. Green, 436 F.3d 449, 457

(4th       Cir.)   (finding    that   sentence    imposed   within    properly

calculated advisory Guideline range is presumptively reasonable),

cert. denied, 126 S. Ct. 2309 (2006).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Duarte-Martinez’s conviction and

sentence. This court requires that counsel inform Duarte-Martinez,


       *
        Anders v. California, 386 U.S. 738 (1967).

                                        - 2 -
in writing, of the right to petition the Supreme Court of the

United States for further review. If Duarte-Martinez requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Duarte-Martinez.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -